Citation Nr: 0620422	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-01 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to separate 10 percent disability ratings for 
each ear under the provisions of 38 C.F.R. § 4.87, Diagnostic 
Code 6260, for the veteran's tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from July 1948 to October 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  That decision, in part, denied the 
veteran's claim for separate 10 percent ratings for each ear 
for the service-connected tinnitus.  The veteran disagreed 
with the determination, maintaining that the criteria for an 
increased rating in excess of 10 percent for the service-
connected tinnitus warranted separate 10 percent ratings.  

During the pendency of this claim, the Court issued a 
decision in Smith v. Nicholson, 19 Vet. App. 63 (2005), that 
reversed a decision of the Board which concluded that no more 
than a single 10-percent disability evaluation could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  VA disagreed with the 
Court's decision in Smith and sought to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  Thus, the Secretary of VA imposed a stay at 
the Board on the adjudication of tinnitus claims affected by 
Smith.  By way of Chairman's Memorandum No. 01-05-08 (April 
28, 2005), the Chairman of the Board, as directed by the 
Secretary, imposed a temporary stay on the adjudication of 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not persistent for purposes of 38 
C.F.R. § 4.87, Diagnostic Code (DC) 6260.

Pursuant to the Chairman's directive, the Board suspended 
action on the current claim, and the veteran was informed of 
such in correspondence dated in June 2005.  

On June 19, 2006, the Federal Circuit reversed the Veteran's 
Court's decision and affirmed VA's long-standing 
interpretation of DC 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, No. 05-7168, 2006 U.S. App 
LEXIS 14919 (Fed. Cir. June 19, 2006).  In view of the 
foregoing, the Chairman of the Board rescinded the 2005 
memorandum imposing a stay on claims such as the present 
claim.  Accordingly, as the stay has been lifted, the claim 
as on the title page of this decision is addressed below.  


FINDING OF FACT

The veteran is in receipt of the maximum schedular evaluation 
for tinnitus.  


CONCLUSION OF LAW

The claim for a higher disability rating for tinnitus is 
without legal merit.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.25, 4.87, DC 6260 (2003) 
(2005); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Smith 
v. Nicholson, No. 05-7168, --- F.3d. ---2006 WL 1667936 (C.A. 
Fed June 19, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Initially, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103(A), 5107 (West 2002) and implementing regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  

However, VA is not required to provide notice under 38 
U.S.C.A. § 5103(a) of the information and evidence necessary 
to substantiate a claim for separate disability ratings for 
each ear for bilateral service-connected tinnitus because 
there is no information or evidence that could substantiate 
the claim, as entitlement to separate ratings is barred by 
current DC 6260 and by the previous versions of DC 6260.  See 
Smith v. Nicholson, No. 05-7168, --- F.3d. ---2006 WL 1667936 
(C.A. Fed June 19, 2006).  Similarly, there is no additional 
duty to assist the claimant concerning this claim.  VA is not 
required to assist a claimant in developing evidence to 
substantiate a claim under 38 U.S.C.A § 5103A where there is 
no reasonable possibility that such aid could substantiate 
the claim because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  

Analysis

In a rating decision dated in May 1994, the veteran was 
granted service connection for persistent tinnitus and 
assigned a 10 percent disability rating pursuant to 38 C.F.R. 
§ 4.87, DC 6260, effective September 19, 1991.  In January 
2003, the veteran applied for a higher rating, specifically 
arguing entitlement to assignment of a separate 10 percent 
rating for each ear.  The 10 percent rating is the maximum 
schedular rating for tinnitus under 38 C.F.R. § 4.87, DC 
6260.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DCs of the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. Part 4 (2005).  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from service-connected disability.  38 C.F.R. § 4.1 
(2005).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

The veteran's tinnitus is currently rated 10 percent 
disabling pursuant to 38 C.F.R. § 4.87, DC 6260.  At the time 
he filed her claim for an increase in January 2003, DC 6260 
provided a maximum 10 percent rating for recurrent tinnitus.  
A note following the DC stated that a separate evaluation for 
tinnitus may be combined with an evaluation under DCs 6100, 
6200, 6204, or another DC, except when tinnitus supports an 
evaluation under one of those DCs.  38 C.F.R. § 4.87, DC 6260 
(2002).

Subsequently, 38 C.F.R. § 4.87, DC 6260 was amended, 
effective June 13, 2003.  The new version of DC 6260 still 
allows for a maximum 10 percent rating for recurrent 
tinnitus.  However, the notes following the DC now include 
the following: Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head; objective tinnitus (in which the sound 
is audible to other people and has a definable cause that may 
or may not be pathologic) is not to be evaluated under DC 
6260, but rather is to be evaluated as part of any underlying 
condition causing it.  See 38 C.F.R. § 4.87, DC 6260 
(effective June 13, 2003).

The veteran argues that he is entitled to separate 10 percent 
ratings for each ear because his tinnitus is bilateral in 
nature.  The Board first notes that it has been VA's policy 
for a number of years that where tinnitus is to be rated as a 
disability in its own right, only one 10 percent rating is 
assignable for the tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.  See 67 Fed. Reg. 
59,033 (2002); 68 Fed. Reg. 25,822, 25,823 (2003).  Moreover, 
effective June 13, 2003, the notes accompanying 38 C.F.R. § 
4.87, DC 6260 now specifically require the assignment of a 
single evaluation, even for bilateral tinnitus.  While the 
veteran contends that 38 C.F.R. § 4.25(b) nevertheless 
authorizes the assignment of separate compensable evaluations 
for bilateral tinnitus, VA's Secretary specifically rejected 
this argument in codifying the policy of assigning only a 
single evaluation for bilateral tinnitus.  See 68 Fed. Reg. 
25,822, 25,823 (2003) ("...to rate each ear separately would 
be a violation of the principle of 38 C.F.R. § 4.25(b) that a 
'single disease entity' is to be given a single rating").  
 
The Board also points out that on May 22, 2003, VA's Office 
of General Counsel issued a precedent opinion holding that 
separate ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other DC.  As discussed in the 
General Counsel opinion, subjective tinnitus, which is what 
the veteran has been diagnosed with, is defined as the 
perception of sound in the absence of an external stimulus 
which arises from the brain, not the ears.  Therefore, the 
undifferentiated nature of the source of the noise, i.e., the 
brain, is the primary basis for VA's practice of rating 
tinnitus as a single disease entity.  See VAOPGCPREC 2-2003.  
Therefore, for the purpose of rating tinnitus, the perception 
of sound in one or both ears is irrelevant and the assignment 
of separate ratings based on each ear is impermissible, even 
under the old version of the rating criteria.  See VAOPGCPREC 
2-2003.

And, as noted earlier, the Federal Circuit in a June 2006 
decision affirmed VA's long-standing interpretation of DC 
6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, No. 05-7168, --- F.3d. ---2006 WL 1667936 
(C.A. Fed June 19, 2006). 

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted for the veteran's tinnitus on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  
However, the evidence of record does not demonstrate that the 
veteran's tinnitus has resulted in a disability picture that 
is unusual and exceptional in nature.  There is no indication 
that the condition ever has required frequent 
hospitalization, or that tinnitus alone markedly interferes 
with employment so as to render impractical the application 
of schedular standards.  Accordingly, an extra-schedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) (2005).

In conclusion, 10 percent is the maximum rating available for 
tinnitus whether it is unilateral or bilateral.  The 
preponderance of the evidence is against the veteran's claim; 
hence, the doctrine of reasonable doubt is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim for separate 10 percent ratings for tinnitus in 
both ears must be denied.




ORDER

A rating in excess of 10 percent is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


